DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4, 7, and 12-21 are allowable. Claims 5, 6, and 9-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention Species I-II and A-D, as set forth in the Office action mailed on 9/1/2021, is hereby withdrawn and claim 5, 6, and 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 4/8/22, with respect to rejections of 101 and 102 have been fully considered and are persuasive.  The previous 101 and 102 rejections have been withdrawn. 
Reasons for Allowance
Claims 2-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically "determining progressive rotational activations or progressive focal activations in relation to the selected spatial element" and "determining a plurality of indexes of progressive rotational activations or progressive focal activations over time” or "identifying the area of the heart as controlling the source when the rotational directions of the activations in the sequence continue in a same rotational direction in excess of a threshold" in combination with the recited structural limitations of the claimed invention.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 4/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,434,319 and 10,398,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792